Opinion issued December 23, 2003










In The
Court of Appeals
For The
First District of Texas




NO. 01-03-00699-CV




DANNY ROYCE MURPHY, Appellant

V.

COUNTRYWIDE HOME LOANS, INC., Appellee




On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 02CV0624




MEMORANDUM OPINIONAppellant Danny Royce Murphy has neither established indigence, nor paid all
the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Danny Royce
Murphy did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.